Maxwell, P. J.,
And now, to wit, Dec. 5, 1921, it appearing to the court that the indictment in this case was found without a previous binding over or commitment, and also without the presentation of any petition for its necessity, and it also appearing to the court that the defendant was not legally a fugitive from justice on Nov. 22, 1891, being at the time under bail, conditioned for her appearance in another case in Court of Quarter Sessions of Bradford County, and which recognizance is still in force and has not been forfeited, and on motion of R. A. Mercur, Esq., counsel for the defendant, the motion to quash the indictment filed in this case is allowed for the reasons filed, and the indictment directed to be quashed accordingly.